     Case 2:20-cv-05382-PSG-AGR Document 18 Filed 03/19/21 Page 1 of 1 Page ID #:70




1
                          UNITED STATES DISTRICT COURT                             3/19/21
                         CENTRAL DISTRICT OF CALIFORNIAA
2

3
                                    )                     Case No.
       GUY KOCHLANI,                                                             link 17
                                    )                                            case already closed
4
       Plaintiff,                   )
                                    )                     2:20-cv-05382-PSG-AGR
5
       vs.                          )                     PROPOSED ORDER TO DISMISS
6                                                         WITH PREJUDICE
       SRA ASSOCIATES, LLC, DOES 1- )
7                                   )
       10,                          )
8
       INCLUSIVE;                   )
9                                   )
10
       Defendant.                   )
                                    )
11
                                    )
12                                  )
13

14          IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
15    this matter is dismissed in its entirety with prejudice pursuant to Federal Rule of
16    Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own costs and
17    attorneys’ fees.
18
                                                                       3/19/21
19                                               Dated this ____________________
20

21

22
                                       _______________________________________
23
                                              Honorable Judge of the District Court
24

25

26

27

28




                                      [Proposed]Order to Dismiss - 1
